Citation Nr: 0948797	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:  Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to March 1969.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi (although the Reno, Nevada RO has 
retained jurisdiction of the case), that denied the benefit 
sought on appeal.  The Veteran appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, it is noted that the RO did not follow the 
special procedures to help the Veteran prove his claim under 
38 C.F.R. § 3.311, for claims based on exposure to ionizing 
radiation.  Under such provisions, prior to consideration by 
the RO, the claim of a "radiation-exposed Veteran" who 
subsequently develops a "radiogenic disease", and such 
disease becomes manifest within the applicable period, will 
be referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1).  The Under Secretary 
shall consider the claim with reference to certain factors 
and may request an advisory medical opinion from the Under 
Secretary for Health.  38 C.F.R. § 3.311(c)(1).  

In this case, medical records show that the Veteran developed 
prostate cancer in 1993.  Prostate cancer is a "radiogenic 
disease" under 38 C.F.R. § 3.311(b)(2).  It manifest 
approximately 31 years after the Veteran's claimed exposure 
to ionizing radiation in service, which is within the period 
specified in 38 C.F.R. § 3.311(b)(4).  Service personnel 
records show that he was aboard the USS Hassayampa in 1962.  
After having found the Veteran was a confirmed participant of 
Operation DOMINIC I, conducted at the Pacific Proving Ground 
in 1962, the Defense Threat Reduction Agency (DTRA) in 
November 2006 furnished a radiation dose estimate for the 
Veteran from such participation, pursuant to 38 C.F.R. § 
3.311(a).  

Given such findings, the RO should have referred the claim to 
the Under Secretary of Benefits for consideration before 
final adjudication, as directed in 38 C.F.R. § 3.311(b).  
Instead, the RO itself promulgated an administrative decision 
in February 2007, based on a review of the evidence in the 
file and on a December 2006 VA Memorandum from the Chief 
Public Health and Environmental Hazards Officer to the 
Director, Compensation and Pension Service.  That Memorandum 
contained instructions on the use of the screening dose 
tables including identification of cases that should be 
referred to his office for individual medical opinions.  
While the Memorandum includes a general medical opinion in 
regard to cases of veterans exposed to radiation in the 
Pacific Proving Ground who have later developed prostate 
cancer, at no point does it appear that the Under Secretary 
for Benefits has considered the Veteran's claim, which is to 
be in writing with rationale in accordance with 38 C.F.R. 
§ 3.311(b)(1).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should refer the Veteran's 
case to the VA Under Secretary for 
Benefits for an advisory opinion 
consistent with the requirements of 
38 C.F.R. § 3.311(c).  If the Under 
Secretary for Benefits is unable to 
conclude that it was at least as likely 
as not, or that there is no reasonable 
possibility, that the Veteran's prostate 
cancer was secondary to radiation 
exposure, the case should then be 
referred to an outside consultant for 
further development consistent with 
38 C.F.R. § 3.311(d).  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


